       Case: 17-40968  Document: 00514973880 Page: 1 Date Filed: 05/28/2019
Case 6:15-cv-00715-RWS-KNM Document 84 Filed 05/28/19 Page 1 of 1 PageID #: 1788

                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202) 479-3011
                                      May 28, 2019


     Clerk
     United States Court of Appeals for the Fifth Circuit
     600 S. Maestri Place
     New Orleans, LA 70130


           Re: Kimberly Meador, et al.
               v. Apple, Inc.
               No. 18-1314
               (Your No. 17-40968)


     Dear Clerk:

           The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied.



                                             Sincerely,




                                             Scott S. Harris, Clerk
